IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 79 DB 2020 (No. 55 RST 2020)
                                :
                                :
JANICE ELAINE BUTLER            : Attorney Registration No. 85137
                                :
PETITION FOR REINSTATEMENT      : (Butler County)
 FROM ADMINISTRATIVE SUSPENSION :


                                          ORDER


 PER CURIAM


        AND NOW, this 26th day of August, 2020, the Report and Recommendation of

 Disciplinary Board Member dated August 18, 2020, is approved and it is ORDERED that

 Janice Elaine Butler, who has been on Administrative Suspension, has never been

 suspended or disbarred, and has demonstrated that she has the moral qualifications,

 competency and learning in law required for admission to practice in the Commonwealth,

 shall be and is, hereby reinstated to active status as a member of the Bar of this

 Commonwealth. The expenses incurred by the Board in the investigation and processing

 of this matter shall be paid by the Petitioner.